DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhioua (US 2002/0179020) in view of Patterson (US 8,833,308) and Hobbs (US 5,785,004).
Regarding claim 1, Zhioua teaches (Fig. 2) of an apparatus for application of chemical treatment to livestock (Abstract, sprays livestock to control ectoparasites) comprising:
a. a frame defining a gateway for livestock (frame of device defining a gateway that lets an animal walk through);
b. a reservoir for the chemical treatment (¶0043, storage reservoir 44 holds treatment liquid), a pump (¶0044, pump 28), and an electronic control (¶0044, electronic control including a battery 26, sensor 22, signal conditioner 34, and solar panel 24) supported on the frame (supported on the frame);
d. sprayer nozzles supported on the frame (sprayer nozzles 18 around the frame).
Zhioua does not appear to teach of 
c. a combination lifting flap and roller applicator supported on the frame;
e. a switch initiated by the lifting flap when the livestock enters the gateway and said switch causing the electronic control to initial release of the chemical treatment on the livestock through combination of the roller application and the sprayer nozzles.
Patterson is in the field of applying fluid or powder to an animal and teaches (Fig. 1) of a combination lifting flap (pet door 22) and roller applicator (roller 30A-C) supported on the frame (Col. 3 lines 34-39, roller applicators 30A-C are supported on the frame of the pet door 22 to apply fluid/powder 32 on an animal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhioua to incorporate the teachings of Patterson to have a combination lifting flap and roller applicator in order to apply treatment to an animal’s skin through direct contact. 
Hobbs is in the field of applying treatment to animals and teaches (Fig. 3) of a switch (movable contact 28) initiated by the lifting flap (hinge flap 13) when the livestock enters the gateway (Col. 3 lines 41-50, movable contact 28 is swung upwardly to engage the fixed contact 27 and thus complete the electric circuit to activate the pump 19 and spray the pesticide on the animal’s body) and said switch (28) causing the electronic control to initial release of the chemical treatment on the livestock through the sprayer nozzles (Col. 3 lines 41-50, switch 28 causes initial release of the chemical treatment on the animal through the spray nozzles 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhioua as modified by Patterson to incorporate the teachings of Hobbs to have a switch initiated by the lifting flap when the livestock enters the gateway to apply chemical treatment on the livestock through the roller application and sprayer nozzles in order to only apply the treatment when the animal is present and moving through so that resources does not have to be wasted. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Clark (US 1,999,122) is in the field of applying pesticides on livestock and teaches (Fig. 7) of a lifting flap (blanket 11) to apply pesticides on livestock (Page 4 lines 33-38, blanket will deliver liquid insecticide to the animal’s body).
Cortner, JR. (US 2006/0070583) teaches of an animal insecticide applicator by using a lifting flap through a gateway.
Knapp (US 2,542,280) teaches of a cattle spray chute. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.T./           Examiner, Art Unit 3647              


/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647